NON-FINAL OFFICE ACTION
This Non-Final Office Action addresses US Application No. 17/396,023 (hereinafter “instant reissue application"), which is a reissue application of application Serial No. 16/146,086 (hereinafter “’086 Application”), entitled “SWITCH-TIMING IN A SWITCHED-CAPACITOR POWER CONVERTER”, which issued as U.S. Patent No. 10,374,512 (hereinafter “‘512 Patent”).
The ‘086 Application is a continuation in part of application No. 13/837796 filed on March 15, 2013, now Patent No. 8,724,353.

BRIEF SUMMARY OF THE PROCEEDING
Broadening: The instant reissue application is file within two years of issue of the ‘512 Patent.  
     
Patent Term: Based upon and updated review of the file record Examiner finds that the Patent term has not expired. 

Litigation: Base upon Examiner review of the file itself, Examiner finds that the ‘512 Patent is not involved in litigation.


REISSUE EXAMINATION PROCEDURES
 	Applicant is reminded of the continuing obligation under 37 C.F.R. § 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which the '512 Patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 	Applicant is further reminded of the continuing obligation under 37 CFR § 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this instant reissue application. 	These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04. 	Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR § 1.173(b). 

PRIORITY
        Based upon a review of the instant reissue application and ‘512 Patent itself, Examiner acknowledges that the instant reissue application is a reissue of the ‘086 Application, now the ‘512 Patent. Examiner finds that the ‘512 Patent does not claim foreign priority. 

AMENDMENTS 
The reissued patent issued with claims 1-20 (hereinafter “Patented Claims”). 
Applicant filed a preliminary amendment on August 6, 2021 (hereinafter “August 2021 Amendment") along with the filing of the instant reissue application. This action is in response to the August 2021 Amendment.   
STATUS OF CLAIMS
As of the date of this Office Action, the status of the claims is:
Patented claims 1-20 have been originally as in the ‘512 Patent.  
Newly claims 21-41 have been added.  
	Accordingly, claims 1-41 (hereinafter “examined claims”) are subject to the examination of the instant reissue application. Of these, claims 1, 16, 20, 21 and 34 are independent claims. 

OBJECTIONS TO AMENDMENTS
37 C.F.R. §1.173 (in part)
(c) Status of claims and support for claim changes. Whenever there is an amendment to the claims pursuant to paragraph (b) of this section, there must also be supplied, on pages separate from the pages containing the changes, the status (i.e., pending or canceled), as of the date of the amendment, of all patent claims and of all added claims, and an explanation of the support in the disclosure of the patent for the changes made to the claims.
(d) Changes shown by markings. Any changes relative to the patent being reissued which are made to the specification, including the claims, upon filing, or by an amendment paper in the reissue application, must include the following markings:
(1) The matter to be omitted by reissue must be enclosed in brackets; and
(2) The matter to be added by reissue must be underlined, except for amendments submitted on compact discs (§§ 1.96  and 1.821(c) ). Matter added by reissue on compact discs must be preceded with "U" and end with "/U" to properly identify the material being added.
(g) Amendments made relative to the patent. All amendments must be made relative to the patent specification, including the claims, and drawings, which are in effect as of the date of filing of the reissue application.

The amendment to the claims provided in the August 2021 Amendment is objected to because they are not compliant with §1.173, which requires an explanation of support for the claim changes.  The August 2021 Amendment does not address any of the changes of the original patented claims 1-20 via the presentation of new claims 21-41 and Examiner finds no statement of support for any of the new claims 21-41.  Appropriate correction is required in response to this Office action and will be required in any future response by Applicant.  Specifically, Applicant is required to identify how the newly added claims 21-41 differ from the patented claims 1-20 and further provide a proper explanation of support for the newly added claims.  See MPEP §1453.

CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01(I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP 2111.01(II). Therefore, unless one of the exceptions applies below, Examiner will interpret the limitations of the examined claims using the broadest reasonable interpretation.

A.	Lexicographic Definitions
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01(IV).  Following an independent review of the claims in view of the specification herein, Examiner finds that Patent Owner has not provided any lexicographic definitions related to claim terms with any reasonable clarity, deliberateness and precision.  

B.	Claim Interpretation Under 35 U.S.C. §112(6th ¶)
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function or a step-plus-function.  See 35 U.S.C. §112(6th ¶) and MPEP §2181-2183.  As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function or step-plus-function limitation in a claim:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function
(B) 	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"
(C) 	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

Examiner finds herein that claim 14 below include claim limitation that does not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. §112 (6th ¶) because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Claim 14 will be discussed as follows:

FL #1: “a level shifter” (Claim 14)
A means-plus-function phrase is recited in claim 14, which recites “the level shifter” or hereinafter FL#1.  Examiner determines herein that FL #1 meets the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112 (6th¶). 
The Examiner finds that FL#1 in claim 14 recites: 
circuitry comprises a level shifter that is configured to receive first and second voltages and to transform said first and second voltages into third and fourth voltages, wherein said level shifter is configured to present a voltage difference that is equal to a difference between said third and fourth voltage to a gate terminal of a transistor that is from said first plurality of transistors.


3-Prong Analysis: Prong (A)
FL #1 meets invocation prong (A) because "means ... for" type language is recited.  Examiner finds that “level shifter” is a generic placeholder or nonce term equivalent to “means” because the term “level shifter” does not convey any particular structure.  Examiner further notes that the specification of the ‘512 Patent does not disclose the underlying structures for the level shifter.  Thus the specification of the ‘512 Patent does not impart or disclose any structure for the phrase.
Furthermore, there is no disclosure or suggestion from the prior art or the ‘512 Patent that any generic “level shifter" is a sufficient structure to perform the functions recited in FL #1.  For example, multiple level shifter in the related prior art have multiple functions which do not include the functions recited in FL #1.1  Accordingly, while there is common use of the generic term “level shifter” the diverse functions would necessitate different structures, whether hardware or software.  Furthermore, there is no suggestion that any known level shifter, particularly these prior art level shifter, can “transform said first and second voltages into third and fourth voltages” also “to present a voltage difference that is equal to a difference between said third and fourth voltage … " as recited in claim 14.  
Examiner finds nothing in the specification, prosecution history or the prior art to construe “level shifter…” in FL #1 as the name of a sufficiently definite structure for performing the functions recited in FL #1 so as to take the overall claim limitation out of the ambit of §112 (6th¶).  See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, Examiner concludes that the term “level shifter…” is a generic placeholder having no specific structure associated therewith.  Because “level shifter …” is merely a generic placeholder having no specific structure associated therewith, Examiner concludes that FL #1 meets invocation Prong (A).
 
3-Prong Analysis: Prong (B)
FL #1 meets invocation prong (B) because it recites the functions for “receive first and second voltages and to transform said first and second voltages into third and fourth voltages, wherein said level shifter is configured to present a voltage difference that is equal to a difference between said third and fourth voltage ” as recited in FL #1 in claim 14.

3-Prong Analysis: Prong (C)
FL #1 meets invocation prong (C) because FL #1 does not recite sufficient structure for performing the claimed functions.  
In view of Examiner findings above that FL #1 meets invocation prongs (A)-(C), Examiner concludes FL #1 invokes interpretation under 35 U.S.C. §112 (6th¶). 

Corresponding Structure
After a claimed phrase has been shown to invoke 35 U.S.C. §112 (6th¶), as found above, the next step is to determine the corresponding structure or material as described in the specification for performing the recited function.  See MPEP §2181(II).
Based upon a review of the specification of the ‘512 Patent, Examiner finds that the closest corresponding structure for the above noted function of F1#1 is partially shown in Fig. 1 (within controller block 33) and Fig. 5 (LEVEL SHIFTER).  Figs. 1 and 5 are reprinted below.  Examiner finds that the ‘512 Patent partially discloses an algorithm for the level shifter at col. 5, lines 6-10 and 30-35. 

    PNG
    media_image1.png
    516
    448
    media_image1.png
    Greyscale

Fig. 1 of the ‘512 Patent.

    PNG
    media_image2.png
    215
    243
    media_image2.png
    Greyscale

Fig. 5 of the ‘512 Patent.

If applicant does not intend to have this limitation interpreted under 35 U.S.C. §112 (6th¶) applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. §112 (6th¶) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. §112  (6th¶). 

C.  Claim Not Interpretation Under 35 U.S.C. §112 (6th¶)
It is noted that claim 9 recites “a pre-charging circuit configured to limit voltage across said switches from said first plurality of switches during power-up of said switched-capacitor power-converter”.  Since the term “pre-charging circuit” is modified by an act for performing the claimed function, i.e., across the switches from the first plurality of switches.  Therefore, this claim limitation is not being interpreted under 35 U.S.C. § 112 (6th¶).   
It is noted that claim 11 recites “said phase generator is configured to provide first and second voltages, wherein said second switch provides said first phase voltage upon closure thereof, and wherein said phase generator further comprises a third switch that, when closed provides said second phase voltage … ”.  Since the term “phase generator” is modified by a sufficient structure, i.e., the second switch provides the first phase voltage, and the third switch when closed provides the second phase voltage.  Thus, this claim limitation is not being interpreted under 35 U.S.C. § 112 (6th¶).  
It is noted that claim 13 recites “a control block that comprises circuitry that is configured to provide a first plurality of drive signals and to provide a second plurality of drive signals, wherein each drive signal from said first plurality of drive signals is connected to a gate-driving circuit that drives a gate of a transistor from a first plurality of transistors, wherein each drive signal from said second plurality of drive signals is connected to a gate-driving circuit that drives a gate of a transistor from a second plurality of transistors, wherein said drive signals from said first plurality of drive signals cooperate to cause all transistors that are in said first plurality of transistors to close together following closure of said second switch and wherein said drive signals from said second plurality of drive signals is configured to cause all transistors in said second plurality of transistors to close together following closure of a third switch from said second plurality of switches”.  Since the term “circuitry” is modified by a sufficient structure and acts for performing the claimed function, i.e., connected to the gate-driving circuit that drives the gate of the transistor from the first plurality of transistors; connected to the gate-driving circuit that drives the gate of the transistor from the second plurality of transistors; all transistors in the second plurality of transistors to close together following closure of the third switch from the second plurality of switches.  Therefore, these claim limitations are not being interpreted under 35 U.S.C. § 112 (6th¶).   
It is noted that claim 15 recites “a phase generator comprising said second plurality of switches, said phase generator being configured to provide a time varying voltage level to one terminal of each of said pump capacitors, wherein said phase generator is configured to generate a voltage level for at least one pump capacitor in a first charge-transfer path using a voltage from a pump capacitor in a second charge-transfer path”.  Since the term “phase generator” is modified by a sufficient structure, i.e., comprising the second plurality of switches.  Therefore, this claim limitation is not being interpreted under 35 U.S.C. § 112 (6th¶).   
It is noted that claim 16 (and dependent claims 17-19) recites “gate-driving circuits corresponding to said switches in said first plurality of switches, said gate-driving circuits being configured to rely on charge on pump capacitors to cause said switches from said first plurality of switches to transition between states”.  Since the term “gate driving circuits” is modified by a sufficient structure and an act for performing the claimed function, i.e., switches from the first plurality of switches in combination with charge on pump capacitors,.  Therefore, this claim limitation is not being interpreted under 35 U.S.C. § 112 (6th¶).   
It is noted that claim 20 recites “gate-driving circuits corresponding to said switches in said first plurality of switches, said gate-driving circuits being configured to rely on charge stored on pump capacitors to cause said switches from said first plurality of switches to transition between states”.  Since the term “gate-driving circuits” is modified by a sufficient structure and an act for performing the claimed function, i.e., switches from the first plurality of switches in combination with charge stored on pump capacitors.  Therefore, this claim limitation is not being interpreted under 35 U.S.C. § 112 (6th¶).   
It is noted that claim 27 recites “a controller to generate control signals, the control signals to include at least a first plurality of drive signals and a second plurality of drive signals, wherein the first plurality of drive signals to facilitate contemporaneous closure of the first plurality of switches upon closure of the second switch, and wherein the second plurality of drive signals to facilitate contemporaneous closure of the second plurality of switches upon closure of an additional switch of the second plurality of switches”.  Since the term “controller” is modified by a sufficient structure and an act for performing the claimed function, i.e., at least a first plurality of drive signals and a second plurality of drive signals.  Therefore, this claim limitation is not being interpreted under 35 U.S.C. § 112 (6th¶).   

37 CFR §3.73(c) STATEMENT

The Statement under 37 C.F.R. §3.73(c) filed on August 6, 2021 (hereinafter “2021 3.73(c) Statement”) is objected to because: After reviewing the instant reissue application, Examiner finds that the 2021 3.73 (c) Statement does not identify Reel/Frame Number of the assignment record. The assignee showing of ownership must be in compliance with 37 CFR 1.172. See MPEP §1410.01. The below four Assignments: 049003/0802, 049014/0069, 049003/0888, 049003/0867 are missing from the 2021 3.73(c) Statement.  Applicant is required to provide a new statement under 37 C.F.R. §3.73(c) properly identifying the assignment records.

    PNG
    media_image3.png
    960
    1244
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    316
    1085
    media_image4.png
    Greyscale


CONSENT
37 C.F.R. §1.172   Reissue Applicant.
(a) The reissue applicant is the original patentee, or the current patent owner if there has been an assignment. A reissue application must be accompanied by the written consent of all assignees, if any, currently owning an undivided interest in the patent. All assignees consenting to the reissue must establish their ownership in the patent by filing in the reissue application a submission in accordance with the provisions of § 3.73(c).

As noted above, the 2021 3.73(c) Statement is acknowledged but is not proper to establish ownership in the ‘086 Application (the ‘512 Patent) that Applicant is attempting to reissue herein.  That is, assignees seeking consent to reissue must establish all ownership of the patent to be issued, i.e., the ‘512 Patent.  Accordingly, Applicant (assignee) is required pursuant to §1.172 to provide a proper statement of ownership in order to provide a proper consent to this reissue application.

DEFECTIVE OATH/DECLARATION  
37 C.F.R. §1.175 Reissue oath or declaration (in part).
(a)    The inventor’s oath or declaration for a reissue application, in addition to complying with the requirements of § 1.63, § 1.64, or § 1.67, must also specifically identify at least one error pursuant to 35 U.S.C. 251 being relied upon as the basis for reissue and state that the applicant believes the original patent to be wholly or partly inoperative or invalid by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than the patentee had the right to claim in the patent.
(b)    If the reissue application seeks to enlarge the scope of the claims of the patent (a basis for the reissue is the patentee claiming less than the patentee had the right to claim in the patent), the inventor's oath or declaration for a reissue application must identify a claim that the application seeks to broaden. A claim is a broadened claim if the claim is broadened in any respect.


The reissue declaration filed August 6, 2021 (hereinafter "2021 Reissue Declaration”) is acknowledged. However, Examiner objects to this error statement on the basis that Examiner finds that the 2021 Reissue Declaration fails to state a proper error in the claims on which to base this reissue.  
It is not sufficient for an oath/declaration to merely state “New claims 21-41 are being added.” Rather, the oath/declaration must specifically identify an error.  The reissue oath/declaration must identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid. 
 However, Examiner finds herein that Applicant has not identified a single word, phrase, or expression in these claims and how it renders the claims wholly or partly inoperative or invalid. Just pointing out the new claims is not specific enough. It does not properly identify specific changes or amendments to the claims pursuant to 37 CFR § 1.175(a).  Any error in the claims must be identified by reference to the specific claim(s) and the specific claim language wherein lies the error.  The difference of the newly added claims from the original claims must be pointed out. See MPEP § 1414.  
Further, since this is a broadening reissue, the declaration must identify which claim has been broadened.

REJECTIONS - 35 U.S.C. §251
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. §251 that form the basis for the rejections under this section made in this Office action:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.

1/  Defective Declaration:  
Claims 1-41 and the instant reissue application as a whole are rejected as being based upon a defective reissue declaration under 35 U.S.C. §251. See 37 C.F.R. §1.175. The nature of the defects in the 2021 Reissue Declaration is set forth in the discussion above. 

  2/ Defective Consent
Claims 1-41 and this reissue application as a whole are rejected as being based upon a defective consent under 35 U.S.C. §251. Because Examiner finds that Applicant (assignee) has not properly established ownership of the ‘512 Patent in the 2021 3.73(c) Statement as provided above, Applicant (assignee) has not properly consented to this reissue application.

OBJECTION TO SPECIFICATION
1/  The specification is objected to because it does not provide cross-reference to related application. Applicant is required to amend the specification to provide cross-reference to related application: for example and as a matter of suggestion only, amend the specification to read as follows would overcome this rejection “This application is a reissue of U.S. Application Ser. No. 16/146,086”.  Appropriate correction is required.

2/  The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 C.F.R. §1.75(d)(1) and MPEP §608.01(o).  Correction of the following is required:  the specification is required to be amended to provide proper antecedent basis for “a fourth subset of switches”.  Examiner is unable to find any specific references to “the fourth subset of switches”.  Accordingly, Examiner is unable to find sufficient antecedent basis for the phrase “wherein, during the clocked operation, the third and the fourth subsets of switches to close concurrently and the fourth subset of switches to open prior to opening of all switches in the second plurality of switches” now included in new claim 34.  No new matter should be added by any such amendment.

OBJECTION TO THE DRAWINGS
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, limitation “said third subset” (claim 11) and “the fourth subset of switches” (claim 34) must be shown or the feature canceled from the claims.  No new matter should be entered.  Corrected drawing sheets in compliance with 37 C.F.R. §1.173 are required in reply to the Office action to avoid abandonment of the application. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.   

 REJECTIONS – 35 U.S.C. §112(a)
The following is a quotation of 35 U.S.C. §112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 34-41 are rejected under 35 U.S.C. §112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
	For example, Claim 34 recites: 
“An apparatus comprising:
a switched-capacitor power-converter having a first plurality of switches and a second plurality of switches, the first plurality of switches to comprise a first subset of switches and a second subset of switches and the second plurality of switches to comprise a third subset of switches and a fourth subset of switches; and
…………………………………………………………………………………….
wherein, during the clocked operation, the third and the fourth subsets of switches to close concurrently and the fourth subset of switches to open prior to opening of all switches in the second plurality of switches, and wherein the clocked operation to implement a time interval during which signals with respect to the first and the second plurality of switches are non-overlapping.”

However, following a careful review of the ‘512 Patent, Examiner finds no discussion or use of “the fourth subset of switches” in the ‘512 Patent.  Examiner does not find sufficient support for the fourth subset of switches to close concurrently with the third subset of switches and open prior to opening of all switches in the second plurality of switches as cited in new claim 34.  Examiner recognizes that the ‘512 Patent discloses 1/ “the first subset of switches” in col. 2, lines 12-13, 17, 18, 22, 25; col. 5, lines 53, 58, 66-67; 2/ “the second subset of switches” in col. 2, lines 12-14, 23-24; col. 5, lines 54, 59, 66-67, and 3/ “the third subset of switches” in  col. 2, line 19.  However, Examiner does not find any language supports “the fourth subset of switches” recited in new claim 34.
Accordingly, because Examiner finds “the fourth subset of switches” recited in new claim 34 lacks any direction, support or disclosure in the ‘512 Patent.  Thus, Examiner finds claim 34 contains new matter.  
Because claims 35-41 depend from claim 34, Examiner concludes these claims contain new matter for the same reasons as for claim 34.  
 
REJECTIONS – 35 U.S.C. §112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-19 and 34-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "said third subset" in last two lines.  There is insufficient antecedent basis for this limitation in the claim.  Also, insofar as understood, transistors MO, M3, M4 can be seen as a first subset, and transistors M1, M2, M5 can be seen as a second subset. However, it is unclear what element is referred as “said third subset”.  In order to avoid any confusion, Applicant is required to particularly point out how this limitation reads on the circuit arrangement of the drawings.  
Claim 12, line 4 recites “said third switch closes 5 prior to closure…” is unclear.  What Applicant meant by “5 prior”?  In addition, in last line, “ins” should be replaced with – in --.
In claim 13, it is unclear as to whether “a gate-driving circuit” in lines 4 and 6 are additional limitation of “gate-driving circuits” as previously cited in claim 1, line 3.
In claim 14, it is unclear as to whether “a gate terminal of a transistor” in line 5 is additional limitation of “a gate terminal of a transistor” as previously cited in claim 13, lines 4-5.
In claim 15, last line, after “capacitor”, replace “m” with – in --.
In claim 16, it is unclear as to whether “a first pump capacitor” in lines 7-8 is additional limitation of “pump capacitors” as previously cited in line 4.
Dependent claims 17-19 are rendered indefinite by the deficiencies of independent claim 16.
Regarding claim 34, it is unclear which element referred to “a third subset of switches and a fourth subset of switches”.  Insofar as understood, transistors MO, M3, M4 can be seen as a first subset, and transistors M1, M2, M5 can be seen as a second subset. In order to avoid any confusion, Applicant is required to particularly point out how these limitations read on the circuit arrangement of the drawings.  
Dependent claims 35-41 are rendered indefinite by the deficiencies of independent claim 34.

ALLOWABLE SUBJECT MATTER
While claims 1-33 are rejected under 35 U.S.C. §251 and/or under 35 U.S.C. §112 as provided above, these claims are nevertheless allowable over the prior art of record herein.  
Regarding claim 1, the prior art references are not seen to specifically teach “wherein, during clocked operation of said switched-capacitor power-converter, said first plurality of switches transitions between different states, each of which corresponds to a particular interconnection of said pump capacitors, said pump capacitors including a first pump capacitor, wherein, during clocked operations, said first switch closes, thereby establishing a connection with said first pump capacitor, wherein, prior to said first switch closing, said second switch closes, wherein as a result of closure of said second switch, said first pump capacitor is pre-charged by the time said first switch closes”.

Dependent claims 2-15 include patentable subject matter for the same reasons as independent claim 1 from which they depend.

Regarding claim 16, the prior art references are not seen to specifically teach “said gate-driving circuits being configured to rely on charge on pump capacitors to cause said switches from said first plurality of switches to transition between states, wherein, said switched-capacitor power-converter undergoes clocked operation that consists of consecutive clock cycles during each of which a switch from said second plurality of switches connects to a first pump capacitor and then a first switch from said first plurality of switches connects to said first pump capacitor”.

Dependent claims 17-19  include patentable subject matter for the same reasons as independent claim 16 from which they depend.

Regarding claim 20, the prior art references are not seen to specifically teach “said gate-driving circuits being configured to rely on charge stored on pump capacitors to cause said switches from said first plurality of switches to transition between states, wherein, said switched-capacitor power-converter undergoes clocked operation that consists of consecutive clock cycles, each of which includes a portion during which at most a second switch from said second plurality of switches is connected to said pump capacitors”.

Regarding claim 21, the prior art references are not seen to specifically teach “wherein, during clocked operation of the switched-capacitor power-converter, the first plurality of switches transitions between different states, a particular state of the different states to correspond to a particular interconnection of the plurality of capacitors, wherein, during the clocked operation of the switched-capacitor power-converter, the first switch closes to establish a connection with a first donor capacitor of the plurality of capacitors, wherein, prior to the first switch closing, the second switch closes, and wherein the first donor capacitor is to be at least partially charged by the time the first switch closes”.

Dependent claims 22-33 include patentable subject matter for the same reasons as independent claim 21 from which they depend.

Giuliano (U.S Patent No. 8,693,224) appears to be close reference with respect to the claimed invention. However, the combination of all elements as recited in claims 1, 16, 20 and 21 are not disclosed.  Therefore, claims 1-33 are patentably distinct over Giuliano. 
As allowable subject matter has been indicated, Applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

CONCLUSION
Claims 1-41 are rejected. 
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to My Trang Ton whose telephone number is (571) 272-1754.  The Examiner can normally be reached on M-Th, 7:00am – 5:00pm.  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer can be reached on 571-272-6779.  The FAX phone number for the organization where this application or proceeding is assigned is (571) 273-9900.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/index.jsp. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
	

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed: 
/MY TRANG TON/         Primary Examiner, Art Unit 3992                                                                                                                                                                                               

Conferees:

/KENNETH WHITTINGTON/         Primary Examiner, Art Unit 3992                                                                                                                                                                                               
/ANDREW J. FISCHER/         Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                               



    
        
            
        
            
        
            
        
            
    

    
        1 See U.S. Application No. 20110316505 (claim 3 “the level shifter to receive the input signal and to generate the first level-shifted signal and the second level-shifted signal in response.”), See U.S. Application No. 20100264974 (claim 17 “ a level shifter to convert said lower voltage input signal into a first signal for said lower voltage domain and into a second signal for said upper voltage domain.”)